EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 26, 2015, by
and among Real Goods Solar, Inc., a Colorado corporation, with headquarters
located at 833 West South Boulder Road, Louisville, CO 80027 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

RECITALS

A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) and the Warrants (as defined below)
pursuant to the Registration Statement (as defined below) which is currently
effective, has at least $150,000,000 of initial offering price of unallocated
securities available for sale as of the date hereof (but which is currently
subject to the limitation set forth in General Instruction I.B.6 of Form S-3)
and has been declared effective in accordance with the Securities Act of 1933,
as amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”).

B. The Warrant Shares (as defined below) shall be issued pursuant to the
Registration Statement or another registration statement, or, if the
Registration Statement or such other registration statement is not available at
the time of issuance of such Warrant Shares shall be issued solely pursuant to
the cashless exercise provisions of the applicable Warrant as securities exempt
from registration pursuant to Section 3(a)(9) of the 1933 Act.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement (i) that aggregate number of shares of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”) set forth opposite such Buyer’s name in column (3) of the Schedule of
Buyers attached hereto (which aggregate amount for all Purchasers (as defined
herein) shall be 1,059,817) (the “Common Shares”), (ii) that aggregate number of
shares of Common Stock set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall
be 310,046) (the “Capacity Shares”), which shall be issued in escrow to the
Company’s transfer agent (the Company’s transfer agent as of the date hereof and
any subsequent transfer agent of the Company, the “Transfer Agent”) in
accordance with that certain escrow agreement by and between the Company and the
Transfer Agent in a form acceptable to the Required Holders (the “Securities
Escrow Agreement”) and which shall be issued and delivered from time to time to
the Buyers pursuant to the terms and conditions set forth in this Agreement and
(iii) Series F warrants, in substantially the form attached hereto as Exhibit A
(the “Warrants”), to acquire up to that number of additional shares of Common
Stock set forth opposite such Buyer’s name in column (5) of the Schedule of
Buyers (as exercised, collectively, the “Warrant Shares”).

D. The Common Shares, the Adjustment Shares (as defined in Section 1(g)(i)), the
Capacity Shares, the Warrants and the Warrant Shares collectively are referred
to herein as the “Securities”.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS; ADJUSTMENT SHARES AND
CAPACITY SHARES OBLIGATION.

(a) Incorporation of Recitals. The “recitals” set forth above shall be
incorporated into, and deemed a part of this Agreement.

(b) Closing. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, on the Closing Date (as defined below), (i) the
Company shall issue and sell to each Buyer, and each Buyer severally, but not
jointly, agrees to purchase from the Company (A) the number of Common Shares in
an aggregate amount as is set forth opposite such Buyer’s name in column (3) of
the Schedule of Buyers and (B) Warrants to acquire up to that number of Warrant
Shares as is set forth opposite such Buyer’s name in column (5) of the Schedule
of Buyers, and (ii) the Company shall issue to the Transfer Agent the aggregate
number of Capacity Shares as is set forth opposite all Buyers names in column
(4) of the Schedule of Buyers, which Capacity Shares are to be issued and
delivered to the Buyers after the Closing (as defined below) from time-to-time
in accordance with the terms and conditions set forth in this Agreement and up
to 8,630,137 Adjustment Shares (as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction occurring after the
date hereof) which Adjustment Shares are to be issued and delivered to the
Buyers after the Closing accordance with the terms and conditions set forth in
this Agreement, and which, in each case, shall be issued in escrow to the
Transfer Agent in accordance with the Securities Escrow Agreement. On the
Closing Date, the Company shall issue in escrow in the name of the Transfer
Agent at least the sum of (i) 8,630,137 shares of Common Stock (as adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) issuable as Adjustment Shares
hereunder and (ii) 310,046 shares of Common Stock (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) issuable as Capacity Shares
hereunder (collectively, the “Maximum Additional Shares”), in accordance with
the Securities Escrow Agreement. The transactions described in the foregoing
sentences are collectively described as the “Closing”. Notwithstanding anything
herein to the contrary, the Buyers acknowledge and agree that certain retail
investors (the “Retail Investors” and, together with the Buyers, the
“Purchasers”) will be participating in the transactions contemplated hereunder
on the same terms and conditions as set forth hereunder but such participation
may be obtained verbally through sub-agents retained by the Agent (as defined in
Section 3(kk)) rather than through the execution of this Agreement and
settlement of such accounts may occur directly with the participating brokers.
The Company hereby acknowledges and agrees that the Closing contemplated by this
Agreement shall occur upon the satisfaction of the closing conditions set forth
in Section 6 and 7, regardless of whether or not the Retail Investors
participate in such transactions.

(c) Purchase Price. The aggregate purchase price for the Common Shares, the
Capacity Shares, the Adjustment Shares (if any) and the Warrants to be purchased
by each such Buyer (the “Purchase Price”) shall be the amount set forth opposite
each Buyer’s name in column (6) of the Schedule of Buyers (less, in the case of
                     (the “Lead Investor”), any amounts withheld pursuant to
Section 4(f)), which shall be equal to $3.65 (as

 

2



--------------------------------------------------------------------------------

adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) per
Common Share and related Capacity Shares, Adjustment Shares (if any) and
Warrants to be purchased by each Buyer.

(d) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer, but in no event later than
June 30, 2015) after notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6 and 7 below at the offices of Schulte
Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below.

(e) Form of Payment. On the Closing Date each Buyer shall pay its Purchase Price
(including for any Capacity Shares to be issued to such Buyer after the Closing)
to the Company (less, in the case of the Lead Investor, any amounts withheld
pursuant to Section 4(f)) by wire transfer of immediately available funds to an
escrow account established by the Company and the Agent with Signature Bank (or
such other bank mutually agreed to by the Company and the Agent), as escrow
agent, in accordance with the Company’s written wire instructions (the “Escrow
Account”), which funds shall be subject to the terms and conditions of such
escrow and (ii) the Company shall deliver (A) to each Buyer (x) the Common
Shares (allocated in the amounts as such Buyer shall request) which such Buyer
is then purchasing hereunder and (y) the Warrants (allocated in the amounts as
such Buyer shall request) such Buyer is purchasing, and (B) to the Transfer
Agent the Capacity Shares and the Adjustment Shares, in each case duly executed
on behalf of the Company and registered in the name of such Buyer or the
Transfer Agent, as applicable, or their respective designee.

(f) Escrow. Notwithstanding anything herein to the contrary or in the agreement
governing the Escrow Account, if the Closing does not occur on or prior to
June 30, 2015, the Company shall, at the written request of a Buyer, promptly
cause such Buyer’s Purchase Price to be returned to such Buyer pursuant to wire
instructions provided in writing by such Buyer to the Company.

(g) Adjustment Shares and Capacity Shares.

(i) Obligation to Deliver Adjustment Shares. Subject to the limitations set
forth in Section 1(h), the Company shall, without any additional consideration,
cause the Transfer Agent to transfer from the Transfer Agent’s Securities Escrow
Account and issue, deliver and credit to such Buyer’s or its designee’s balance
account with The Depository Trust Company (“DTC”) through its Deposit /
Withdrawal At Custodian system, a number of shares of Common Stock on July 10,
2015 (the “Adjustment Shares Delivery Date”) equal to the number (if positive)
obtained by subtracting (I) the number of Common Shares and Capacity Shares
purchased by such Buyer on the Closing Date (in each case, as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events) from (II) the
quotient determined by dividing (x) the aggregate Purchase Price paid by such
Buyer on the Closing Date, by (y) eighty-five percent (85%) of the three
(3) lowest Weighted Average Prices (as defined in the Warrants) of the Common
Stock during the period commencing on the date hereof and ending on, and
including, July 9, 2015 (as

 

3



--------------------------------------------------------------------------------

adjusted for stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period) (such shares, the “Adjustment Shares”). On July 9, 2015,
such Buyer shall be deemed for all corporate purposes to have become the holder
of record of the Adjustment Shares, if any, irrespective of the date such
Adjustment Shares are credited to such Buyer’s or its designee’s DTC account.

(ii) Obligation to Deliver Capacity Shares. Subject to the limitations set forth
in Section 1(h), any Buyer may at any time or times on or after the Closing
Date, deliver a written notice to the Company and the Transfer Agent in the form
attached hereto as Exhibit C (a “Capacity Notice”) of such Buyer’s election to
receive all or any portion of the Capacity Shares set forth opposite such
Buyer’s name in column (4) of the Schedule of Buyers attached hereto. Execution
and delivery of a Capacity Notice with respect to less than all of the Capacity
Shares set forth opposite such Buyer’s name in column (4) of the Schedule of
Buyers attached hereto shall have the effect of lowering the number of Capacity
Shares still available to such Buyer under this Agreement, if any, by the number
of Capacity Shares set forth on such Capacity Notice. On or before the first
(1st) Trading Day (as defined in the Warrants) following the date on which the
Company has received a Capacity Notice, the Company shall transmit by facsimile
an acknowledgment of confirmation of receipt of such Capacity Notice to such
Buyer and the Transfer Agent. On or before the third (3rd) Trading Day following
the date on which the Company has received a Capacity Notice (a “Capacity Shares
Delivery Date”), the Company shall cause the Transfer Agent to issue, deliver
and transfer from the Transfer Agent’s Securities Escrow Account and credit to
such Buyer’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian system, such aggregate number of Capacity Shares to
which such Buyer is entitled pursuant to such Capacity Notice. Upon delivery of
a Capacity Notice, such Buyer shall be deemed for all corporate purposes to have
become the holder of record of the Capacity Shares with respect to which the
Capacity Notice has been delivered, irrespective of the date such Capacity
Shares are credited to such Buyer’s or its designee’s DTC account.

(iii) [Intentionally omitted.]

(iv) Mechanics of Delivery.

(1) General. The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the delivery of
Adjustment Shares and/or Capacity Shares and transfer of such shares to each
Buyer’s or its designee’s balance account with DTC, if any. The Company’s
obligations to cause the Transfer Agent to issue, deliver and transfer
Adjustment Shares and/or Capacity Shares to the Buyers in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by such Buyer to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination. Notwithstanding anything to
the contrary contained herein, in no event will any Adjustment Shares or
Capacity Shares be delivered with any restrictive legends or any restrictions or
limitations on resale by the Buyers. If the Company and/or the Transfer Agent
requires any legal opinions with respect to the delivery of any Adjustment
Shares or Capacity Shares without restrictive

 

4



--------------------------------------------------------------------------------

legends or the removal of any such restrictive legends, the Company agrees to
cause at its expense its legal counsel to issue any such legal opinions. The
Company hereby acknowledges and agrees that the holding period of any Adjustment
Shares and Capacity Shares delivered hereunder for purposes of Rule 144 shall be
deemed to have commenced on the Closing Date. For purposes of this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(2) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to credit such Buyer’s or its designee’s balance
account with DTC for such number of shares of Common Stock to which such Buyer
is entitled under Section 1(g), then, in addition to all other remedies
available to such Buyer, the Company shall pay in cash to such Buyer on each day
after such Adjustment Shares Delivery Date or Capacity Shares Delivery Date, as
applicable, that the delivery of such shares of Common Stock is not timely
effected or that the Company shall fail to credit such Buyer’s or its designee’s
balance account with DTC for the number of shares of Common Stock to which such
Buyer is entitled pursuant to the Company’s obligation pursuant to clause
(ii) below, and if on or after such Trading Day such Buyer (or any Person in
respect of, or on behalf, of such Buyer) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Buyer all or any portion of shares of Common Stock such Buyer
anticipated receiving from the Company under this Section 1(g) (a “Buy-In”),
then, in addition to all other remedies available to such Buyer, the Company
shall, within three (3) Trading Days after such Buyer’s request and in such
Buyer’s discretion, either (i) pay cash to such Buyer in an amount equal to such
Buyer’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to credit such Buyer’s
or its designee’s balance account with DTC for such shares of Common Stock shall
terminate, or (ii) promptly honor its obligation to credit such Buyer’s or its
designee’s balance account with DTC and pay cash to such Buyer in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the Common
Stock selected by such Buyer in writing as in effect at any time during the
period (I) in case the Company fails to timey deliver Adjustment Shares,
beginning on the date hereof and ending on the Adjustment Shares Delivery Date
and the date of such delivery and payment under this Section 1(g)(iv)(2) and
(II) in case the Company fails to timely deliver Capacity Shares, beginning on
the date of the delivery to the Company of the applicable Capacity Notice and
ending on the later of the applicable Capacity Shares Delivery Date and the date
of such delivery and payment under this Section 1(g)(iv)(2). Nothing shall limit
any Buyer’s right to pursue any other remedies available to it hereunder, at law
or in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely
electronically deliver shares of Common Stock as required pursuant to the terms
hereof.

(3) Charges, Taxes and Expenses. Issuance of the Adjustment Shares and Capacity
Shares to the Transfer Agent and subsequent delivery thereof to the

 

5



--------------------------------------------------------------------------------

Buyers shall be made without charge to the Buyers for any issue or transfer tax
or other incidental expense in respect of such issuance and transfer, all of
which taxes (other than the Buyers’ income taxes) and expenses shall be paid by
the Company, and such Adjustment Shares and Capacity Shares shall be delivered
in the name of the respective Buyer or in such name or names as may be directed
by the respective Buyer.

(4) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of such Buyer’s rights
with respect to the Adjustment Shares and Capacity Shares.

(v) Certain Adjustments.

(1) Status of Adjustment Shares and Capacity Shares. The Company acknowledges
that the Adjustment Shares and Capacity Shares issued on or prior to the Closing
Date to the Transfer Agent shall be treated as shares of Common Stock that are
issued and outstanding as of such date, including, for purposes of subdivision
and/or combinations of shares of Common Stock, which will cause the number of
Adjustment Shares and Capacity Shares to be proportionately increased or
decreased, as applicable.

(2) Purchase Rights. The Company shall not grant, issue or sell any Options (as
defined in Section 4(n)(i)(6)), Convertible Securities (as defined in
Section 4(n)(i)(3)) or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), at any time after the date hereof and prior to July 10,
2015. If the Company shall grant, issue or sell any Purchase Rights, at any time
after July 10, 2015 and prior to the date of delivery of all Capacity Shares
which the Company is obligated to deliver under this Agreement, then, in each
case, each Buyer shall be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights, with respect to each undelivered
Capacity Share, to the same extent that such Buyer would have participated
therein with respect to each such Capacity Share if such Buyer had held such
undelivered Capacity Shares (without taking into account any limitations or
restrictions on the delivery of Capacity Shares, including without limitation,
the Maximum Percentage (as defined in Section 1(h))) immediately before the date
on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, that to the extent that such Buyer’s
right to participate in any such Purchase Right would result in such Buyer and
the other Attribution Parties exceeding the Maximum Percentage, then such Buyer
shall not be entitled to participate in such Purchase Right to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to such extent) and
such Purchase Right to such extent shall be held in abeyance for the benefit of
such Buyer until such time or times as its right thereto would not result in
such Buyer and the other Attribution Parties exceeding the Maximum Percentage,
at which time or times such Buyer shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right held similarly in abeyance) to the same extent as if
there had

 

6



--------------------------------------------------------------------------------

been no such limitation). As used herein, (I) “Attribution Parties” means,
collectively, the following Persons and entities: (w) any investment vehicle,
including, any funds, feeder funds or managed accounts, currently, or from time
to time after the date hereof, directly or indirectly managed or advised by such
Buyer’s investment manager or any of its Affiliates or principals, (x) any
direct or indirect Affiliates of such Buyer or any of the foregoing, (y) any
Person acting or who could be deemed to be acting as a Group together with such
Buyer or any of the foregoing and (z) any other Persons whose beneficial
ownership of the Company’s Common Stock would or could be aggregated with such
Buyer’s and the other Attribution Parties for purposes of Section 13(d) of the
1934 Act, (II) “Affiliate” has the meaning set forth in Rule 405 under the 1933
Act, and (III) “Group” means a “group” as that term is used in Section 13(d) of
the 1934 Act and as defined in Rule 13d-5 thereunder. For clarity, the purpose
of the foregoing is to subject collectively such Buyer and all other Attribution
Parties to the Maximum Percentage.

(3) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 1(g)(v) but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the number of
Adjustment Shares and Capacity Shares, as mutually determined by the Company’s
Board of Directors and the Required Holders (as defined in Section 9(e)), so as
to protect the rights of the Buyers; provided that no such adjustment pursuant
to this Section 1(g)(v) will decrease the number of Adjustment Shares or
Capacity Shares as otherwise determined pursuant to this Section 1(g)(v).

(4) Pro Rata Distributions. The Company shall not declare or make any dividend
or other distributions of its assets (or rights to acquire its assets) to any or
all holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the date hereof and
prior to July 10, 2015. If the Company shall declare or make any Distribution,
at any time after July 10, 2015 and prior to the date of delivery of all
Capacity Shares which the Company is obligated to deliver under this Agreement
then, in each such case, each Buyer shall be entitled to participate in such
Distribution, with respect to each undelivered Capacity Share, to the same
extent that such Buyer would have participated therein with respect to each such
Capacity Share if such Buyer had held such undelivered Capacity Shares (without
taking into account any limitations or restrictions on the delivery of Capacity
Shares, including without limitation, the Maximum Percentage) immediately before
the date of which a record is taken for such Distribution, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the participation in such Distribution (provided, however,
to the extent that such Buyer’s right to participate in any such Distribution
would result in such Buyer exceeding the Maximum Percentage, then such Buyer
shall not be entitled to participate in such Distribution to such extent (or in
the beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion

 

7



--------------------------------------------------------------------------------

of such Distribution shall be held in abeyance for the benefit of such Buyer
until such time, if ever, as its right thereto would not result in such Buyer
exceeding the Maximum Percentage).

(5) Fundamental Transaction. The Company shall not be a party to, or allow the
occurrence or consummation of a Fundamental Transaction (as defined in the
Warrants) on or prior to the Adjustment Shares Delivery Date. If, at any time
after the date hereof and until the date any Capacity Shares may be delivered
hereunder, a Fundamental Transaction occurs or is consummated, the Company shall
cause any Successor Entity (as defined in the Warrants) to assume in writing all
of the obligations of the Company under this Section 1(g) in accordance with the
provisions of this Section 1(g)(v)(5) pursuant to written agreements in form and
substance reasonably satisfactory to the Required Holders and approved by the
Required Holders, such approval not to be unreasonably withheld or delayed,
prior to such Fundamental Transaction, such that for each Capacity Share
otherwise deliverable under Section 1(g) not delivered prior to the date of the
occurrence or consummation of such Fundamental Transaction, such Buyer shall be
entitled to receive a corresponding number of shares of capital stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation (but taking into account the relative value of the shares of Common
Stock pursuant to such Fundamental Transaction and the value of such shares of
capital stock, such adjustments to the number of shares of capital stock being
for the purpose of protecting the economic value of the Capacity Shares
immediately prior to the occurrence or consummation of such Fundamental
Transaction) (provided, however, to the extent that such Buyer’s right to
receive any such shares of publicly traded common stock (or their equivalent) of
the Successor Entity would result in such Buyer and its other Attribution
Parties exceeding the Maximum Percentage, if applicable, then such Buyer shall
not be entitled to receive such shares to such extent (and shall not be entitled
to beneficial ownership of such shares of publicly traded common stock (or their
equivalent) of the Successor Entity as a result of such consideration to such
extent) and the portion of such shares shall be held in abeyance for such Buyer
until such time or times, as its right thereto would not result in such Buyer
and its other Attribution Parties exceeding the Maximum Percentage, at which
time or times such Buyer shall be delivered such shares to the extent as if
there had been no such limitation), and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of shares of Common Stock immediately prior to such
Fundamental Transaction. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then such Buyer shall be given the same choice as to the Alternate Consideration
it receives upon the delivery of Capacity Shares following such Fundamental
Transaction. Upon the occurrence or consummation of any Fundamental Transaction,
and it shall be a required condition to the occurrence or consummation of any
Fundamental Transaction that, the Company and the Successor Entity or Successor
Entities, jointly and severally, shall succeed to, and the Company shall cause
any Successor Entity or Successor Entities to jointly and severally succeed to,
and be added to the term “Company” under this Agreement (so that from and after
the date of such Fundamental Transaction, and the provisions of this Agreement
referring to the “Company” shall refer instead to each of the Company and the
Successor Entity or Successor Entities, jointly and severally), and the Company
and the Successor

 

8



--------------------------------------------------------------------------------

Entity or Successor Entities, jointly and severally, may exercise every right
and power of the Company prior thereto and shall assume all of the obligations
of the Company prior thereto under this Agreement with the same effect as if the
Company and such Successor Entity or Successor Entities, jointly and severally,
had been named as the Company in this Agreement. The Company shall provide each
Buyer with written notice, including a summary of material terms, of any
Fundamental Transaction described in the preceding sentence no less than fifteen
(15) days prior to the occurrence or consummation such Fundamental Transaction,
provided that if the Company does not have knowledge of such Fundamental
Transaction or material terms thereof at least fifteen (15) days prior to the
occurrence or consummation of such Fundamental Transaction, the Company shall
provide written notice, including a summary of material terms, within two
(2) Trading Days of having such knowledge.

(6) Calculations. All calculations under this Section 1(g) shall be made to the
nearest cent or the nearest 1/100th of a share. For purposes of this
Section 1(g), the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any, but including, without
limitation, the Maximum Additional Shares) issued and outstanding.

(7) Notice to Buyers.

(A) Adjustment to Number of Adjustment Shares or Capacity Shares. Whenever there
is an adjustment pursuant to any provision of Section 1(g)(v), the Company shall
promptly notify each Buyer by providing a notice setting forth the adjustment to
the number of Adjustment Shares or Capacity Shares and setting forth a brief
statement of the facts requiring such adjustment.

(B) Notice of Certain Events. If (A) the Company shall declare a dividend (or
any other distribution in whatever form) on the Common Stock, (B) the Company
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock, (C) the Company shall authorize the granting to all holders of the
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of the Company shall be required in connection with any Fundamental
Transaction whereby the Common Stock are converted into other securities, cash
or property, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, in each
case until the date any Adjustment Shares and/or Capacity Shares may be
delivered hereunder, then, in each case, the Company shall notify each Buyer at
its last address, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such Fundamental Transaction is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such Fundamental
Transaction; provided that the failure to mail such notice or any defect therein
or in the mailing

 

9



--------------------------------------------------------------------------------

thereof shall not affect the validity of the corporate action required to be
specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously file such notice
with the SEC pursuant to a Current Report on Form 8-K. On or prior to July 9,
2015, the Company shall file with the SEC on a Current Report on Form 8-K
disclosing the number of Adjustment Shares delivered or deliverable on such date
(each, an “Additional 8-K Filing”). From and after the filing of an Additional
8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents, that is not
disclosed in such Adjustment 8-K Filing.

(vi) Dispute Resolution. In the case of a dispute as to the determination of the
number of Adjustment Shares or Capacity Shares deliverable hereunder and/or the
amount of cash payable hereunder, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) Business
Days of event giving rise to such dispute, as the case may be, to the Buyers. If
a Buyer and the Company are unable to agree upon such determination or
calculation of the number of shares of Common Stock deliverable within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Buyers, then the Company shall, within two (2) Business Days
submit via facsimile (a) the disputed determination of the number of Adjustment
Shares and/or Capacity Shares and/or the amount of cash to an independent,
reputable investment bank selected by the Required Holders and approved by the
Company, such approval not to be unreasonably withheld or delayed or (b) the
disputed arithmetic calculation of the number of Adjustment Shares and/or
Capacity Shares and/or the amount of cash to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the applicable Buyer(s) of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error. As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

(h) Blocker. Notwithstanding anything to the contrary contained herein, the
Company shall not deliver Adjustment Shares or Capacity Shares, and no Buyer
shall have the right to receive Adjustment Shares or Capacity Shares, and any
such delivery shall be null and void and treated as if never made, to the extent
that after giving effect to such delivery, such Buyer (together with the other
Attribution Parties) would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such delivery. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Buyer
and the other Attribution Parties shall include the number of shares of Common
Stock held by such Buyer and all other Attribution Parties plus the number of
Adjustment Shares and Capacity Shares delivered to such Buyer pursuant to
Section 1(g) hereof with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (i) exercise of the remaining, unexercised portion of the
Warrants beneficially owned by such Buyer or any of the other Attribution
Parties and (ii) exercise or

 

10



--------------------------------------------------------------------------------

conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Buyer or any of the other Attribution
Parties (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. For purposes of this paragraph,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). For purposes of
determining the number of outstanding shares of Common Stock, the Buyers may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (2) a more recent public announcement by the Company or (3) any other
written notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding (the “Reported Outstanding Share Number”). If
at any time until July 9, 2015 and/or if the Company receives a Capacity Notice
from such Buyer at a time when the actual number of outstanding shares of Common
Stock is less than the Reported Outstanding Share Number the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall promptly notify the Buyers in writing of the number of
shares of Common Stock then outstanding. For any reason at any time, upon the
written or oral request of a Buyer, the Company shall within one (1) Business
Day confirm orally and in writing or by electronic mail to such Buyer the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Warrants,
held by each Buyer and the other Attribution Parties since the date as of which
the Reported Outstanding Share Number was reported. In the event that the
delivery of Adjustment Shares or Capacity Shares to such Buyer results in such
Buyer and the other Attribution Parties being deemed to beneficially own, in the
aggregate, more than the Maximum Percentage of the number of outstanding shares
of Common Stock (as determined under Section 13(d) of the 1934 Act), the number
of shares so delivered by which such Buyer’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Maximum Percentage (the “Excess
Shares”) shall be deemed null and void and shall be cancelled ab initio, and
such Buyer shall not have the power to vote or to transfer the Excess Shares. If
a Buyer’s right to receive Adjustment Shares is limited, in whole or in part, by
this Section, all such Adjustment Shares that are so limited shall be held in
abeyance for the benefit of such Buyer by the Company until such time, if ever,
as such Buyer notifies the Company that its right thereto would not result in
such Buyer exceeding the Maximum Percentage and the Company shall promptly after
receiving such notice issue and deliver to such Buyer such Adjustment Shares. By
written notice to the Company, each Buyer may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to such Buyer and the other Attribution Parties and not
to any of the other Buyers that is not an Attribution Party of such Buyer. For
purposes of clarity, the Adjustment Shares and Capacity Shares deliverable
pursuant to the terms hereof in excess of the Maximum Percentage shall not be
deemed to be beneficially owned by such Buyer for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. The provisions of
this paragraph shall be

 

11



--------------------------------------------------------------------------------

construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(h) to the extent necessary to correct this paragraph
or any portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(h) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor of such Buyer.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by such Buyer of the transactions contemplated by this Agreement has
been duly authorized by all necessary action on the part of such Buyer. This
Agreement has been duly executed by such Buyer, and when delivered by such Buyer
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(c) No Agent Information. Such Buyer acknowledges and agrees that neither the
Agent nor any Affiliate of the Agent has provided such Buyer with any
information or advice with respect to the Securities nor is such information or
advice necessary or desired. In connection with the issuance of the Securities
to such Buyer, neither the Agent nor any of its Affiliates has acted as a
financial advisor or fiduciary to such Buyer.

(d) Buyer Status. Such Buyer is an “accredited investor,” as defined in Rule
501(a) promulgated under the 1933 Act, and is a “qualified purchaser” under
Section 18 of the 1933 Act.

 

12



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

(a) Shelf Registration Statement.

(i) The Company has prepared and filed in conformity with the requirements of
the 1933 Act and the published rules and regulations thereunder (the “Rules and
Regulations”) adopted by the SEC a “shelf” registration statement on Form S-3
(No. 333-193718), which became effective on February 10, 2014, including a base
prospectus, (the “Base Prospectus”) relating to Common Stock, preferred stock,
warrants, rights, debt securities or units of the Company that may be sold from
time to time by the Company, in accordance with Rule 415 of the 1933 Act, and
such amendments thereof as may have been required to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means such
registration statement, including all exhibits, financial schedules and all
documents and information deemed to be part of the Registration Statement by
incorporation by reference or otherwise, as amended from time to time, including
the information (if any) contained in the form of final prospectus filed with
the SEC pursuant to Rule 424(b) of the Rules and Regulations and deemed to be
part thereof at the time of effectiveness pursuant to Rules 430A and 430B of the
Rules and Regulations. The term “Preliminary Prospectus” means the Base
Prospectus, together with any preliminary prospectus supplement used or filed
with the SEC pursuant to Rule 424 of the Rules and Regulations. The term
“Prospectus” means the Base Prospectus, any Preliminary Prospectus and any
amendments or further supplements to such prospectus filed with the SEC, and
including, without limitation, the final prospectus supplement (the “Prospectus
Supplement”), filed pursuant to and within the limits described in Rule 424(b)
with the SEC in connection with the proposed sale of the Securities contemplated
by this Agreement through the date of such prospectus supplement. Unless
otherwise stated herein, any reference herein to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus (as hereinafter defined) and
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein, including pursuant to Item 12 of Form S-3
under the 1933 Act, which were filed under the 1934 Act, on or before the date
hereof or are so filed hereafter. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus or the Prospectus shall be
deemed to refer to and include any such document filed or to be filed under the
1934 Act after the date of the Registration Statement, any such Preliminary
Prospectus, Statutory Prospectus or Prospectus, as the case may be, and deemed
to be incorporated therein by reference.

(ii) The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. As of the date of this Agreement, the Company is
eligible to use Form S-3 under the 1933 Act and it meets the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this offering and during the twelve (12) months prior to this
offering, in accordance with General Instruction I.B.6 of Form S-3. The
aggregate market value of securities sold by or on behalf of the Company
pursuant to Instruction I.B.6. during the period of twelve (12) calendar months
immediately prior to, and including, the securities to be issued and sold
pursuant to this Agreement is no more than one-third of the aggregate market
value of the voting and non-voting common equity held by non-Affiliates of

 

13



--------------------------------------------------------------------------------

the Company The Company filed with the SEC the Registration Statement on such
Form S-3, including a Base Prospectus, for registration under the 1933 Act of
the offering and sale of the Securities, and the Company has prepared and used a
Preliminary Prospectus in connection with the offer and sale of the Securities.
When the Registration Statement or any amendment thereof or supplement thereto
was or is declared effective and as of the date of the most recent amendment to
the Registration Statement, it (i) complied or will comply, in all material
respects, with the requirements of the 1933 Act and the Rules and Regulations
and the 1934 Act and the rules and regulations of the SEC thereunder and
(ii) did not or will not, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading. When any Preliminary
Prospectus or Prospectus was first filed with the SEC (whether filed as part of
the Registration Statement or any amendment thereto or pursuant to Rule 424 of
the Rules) and when any amendment thereof or supplement thereto was first filed
with the SEC, such Preliminary Prospectus or Prospectus as amended or
supplemented complied in all material respects with the applicable provisions of
the 1933 Act and the Rules and Regulations and did not or will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading. Notwithstanding the forgoing, the Company makes no representations
or warranties as to information contained in or omitted from any Preliminary
Prospectus or Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by or on behalf of the Buyers, specifically
for use therein.

(b) Prospectus. As of the Applicable Time (as defined below) and as of the
Closing Date, neither (x) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time, the Statutory
Prospectus (as defined below), all considered together (collectively, the
“General Disclosure Package”), nor (y) any individual Limited Use Free Writing
Prospectus (as defined below), when considered together with the General
Disclosure Package, included, includes or will include any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to information contained in or omitted from
any Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Buyers,
specifically for use therein. As used in this subsection and elsewhere in this
Agreement:

(i) “Applicable Time” means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.

(ii) “Statutory Prospectus” as of any time means the Preliminary Prospectus
included in the Registration Statement immediately prior to that time.

(iii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the 1933 Act.

 

14



--------------------------------------------------------------------------------

(iv) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(c) Organization. Each of the Company and its “Subsidiaries” (which, for the
purposes of this Agreement means any entity or joint venture which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
requisite power and authorization to own or lease their properties and conduct
their business as now being conducted and as described in the Registration
Statement, the General Disclosure Package and the Prospectus. The Company’s
significant Subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the SEC) include (i) those listed in Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014
(the “Annual Report”), other than Real Goods Syndicated, Inc., which has
liquidated its assets since December 31, 2013, and (ii) Real Goods Solar, Inc. –
Mercury Energy, Inc., which were acquired or formed after December 31, 2013. The
Subsidiaries are the only subsidiaries, direct or indirect, of the Company. The
Subsidiaries set forth on Schedule 3(c) under the heading “Significant
Subsidiaries” are referred to herein as the “Significant Subsidiaries.” The
Subsidiaries which are not Significant Subsidiaries are not significant
subsidiaries as defined in Rule 1-02 of Regulation S-X. The Company and each of
the Subsidiaries are duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the conduct of their business makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect. As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, individually or taken as a whole, (ii) the transactions
contemplated hereby or in the other Transaction Documents, or (iii) the
authority or the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents or to consummate any transactions
contemplated by this Agreement or the other Transaction Documents. The
outstanding shares of capital stock of each of the Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company or another Subsidiary free and clear of all liens, encumbrances
and equities and claims, except as described in the Registration Statement and
the Annual Report; and, except as set forth in the Registration Statement and
the Prospectus, no options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligations into
shares of capital stock or ownership interests in the Subsidiaries are
outstanding.

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Warrants, the Securities Escrow Agreement and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities, in accordance with the terms hereof and

 

15



--------------------------------------------------------------------------------

thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Warrants, the
reservation for issuance and the issuance of the Common Shares, the Adjustment
Shares and the Capacity Shares in accordance with the terms and conditions of
this Agreement and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors, and, no further filing, consent, or authorization
is required by the Company, its Board of Directors or its shareholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of shareholders exist
with respect to any of the Securities or the issue and sale thereof. As of the
Closing, a number of shares of Common Stock shall have initially been duly
authorized and reserved for issuance which equals the maximum number of shares
of Common Stock issuable upon exercise of the Warrants then outstanding (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants) (such number of shares, the “Required Reserve Amount”). As of the
date hereof, there are 6,923,843 shares of Common Stock authorized and unissued.
Neither the offering nor sale of the Securities as contemplated by this
Agreement gives rise to any rights, other than those which have been waived or
satisfied, for or relating to the registration of any shares of Common Stock.
The Common Shares, the Adjustment Shares, the Capacity Shares and, upon exercise
of the Warrants in accordance with the terms thereof, the Warrant Shares will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Except as set forth in the Registration Statement and the Prospectus, there are
no securities or instruments issued by the Company containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities.

(f) Equity Capitalization. The Company has or will have, as the case may be, an
authorized, issued and outstanding capitalization as is set forth in the
Registration Statement and the Prospectus (subject, in each case, to the
issuance of shares of Common Stock upon exercise of stock options and warrants
disclosed as outstanding in the Registration Statement and the Prospectus and
the grant or issuance of options or shares under existing equity compensation
plans or stock purchase plans described in the Registration Statement or the
Prospectus), and such authorized capital stock conforms to the description
thereof set forth in the Registration Statement and the Prospectus. Except as
disclosed on Schedule 3(f) hereto, in the Registration Statement or the
Prospectus (i) none of the Company’s capital stock is subject to preemptive

 

16



--------------------------------------------------------------------------------

rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined below) of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or any of its Subsidiary’s’ respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect. The Company has furnished or made available to the Buyers true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for shares of Common Stock and the material rights of the holders
thereof in respect thereto. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Common Shares and the Warrant Shares, as applicable, will
conform to the corporate law of the jurisdiction of the Company’s incorporation.

(g) Disclosure.

(i) The SEC has not issued an order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the 1933 Act has been instituted or, to the
Company’s Knowledge threatened by the SEC. “Knowledge” in this Agreement shall
refer to what any named executive officer of the Company actually knows or
reasonably should know. The Registration Statement conforms, and the Prospectus
and any amendments or supplements thereto will conform to the requirements of
the 1933 Act and the Rules and Regulations. The documents incorporated, or to be
incorporated, by

 

17



--------------------------------------------------------------------------------

reference in the Prospectus (but not the exhibits or schedules thereto), at the
time filed with the SEC conformed in all material respects, or will conform in
all respects, to the requirements of the 1934 Act, or the 1933 Act, as
applicable, and the Rules and Regulations. The Registration Statement and any
amendments and supplements thereto do not contain, and on the Closing Date, will
not contain any untrue statement of a material fact and do not omit, and on the
Closing Date will not omit, to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The
Prospectus and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact; and do
not omit, and on the Closing Date will not omit, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from the Prospectus, in reliance upon, and in conformity
with, written information furnished to the Company by or on behalf of the
Buyers, specifically for use therein.

(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.

(iii) The Company confirms that neither it nor any other Person acting at its
direction has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, which immediately after the Press Release (as
defined in Section 4(h)), has not otherwise been publically disclosed. The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, or any of
its Subsidiaries, their business and the transactions contemplated hereby
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company

 

18



--------------------------------------------------------------------------------

acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and other materials, if any,
permitted under the 1933 Act. The Company will file with the SEC all Issuer Free
Writing Prospectuses in the time required under Rule 433(d) under the 1933 Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
1933 Act to avoid a requirement to file with the SEC any electronic road show.

(i) Ineligible Issuer Status. At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
“ineligible issuer” (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.

(j) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position of the Company and the consolidated Subsidiaries and the
results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods. Such
consolidated financial statements and related schedules have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied throughout the periods involved (“GAAP”), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company. All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus. There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required. No other information provided by or at the
direction of the Company to the Buyers which is not included in the SEC
Documents (as defined below) contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

19



--------------------------------------------------------------------------------

(k) Accountants. Hein & Associates LLP, who have certified certain of the
financial statements filed with the SEC as part of, or incorporated by reference
in, the Registration Statement, the General Disclosure Package and the
Prospectus, has represented to the Company that it is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the meaning of the 1933 Act and the applicable Rules and Regulations and the
Public Company Accounting Oversight Board (United States).

(l) Weaknesses or Changes in Internal Accounting Controls. Except as set forth
in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2014 filed with the SEC on March 31, 2015, neither the Company nor
any of the Subsidiaries has during the twelve (12) months prior to the date
hereof (i) received any notice or correspondence from any accountant relating to
any material weakness in any part of the system of internal accounting controls
of the Company or any of its Subsidiaries (ii) become aware of any material
weakness in its internal control over financial reporting or change in internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

(m) Sarbanes-Oxley. The Company is in compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and all rules and
regulations promulgated thereunder, or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are effective as of the date hereof.

(n) Absence of Litigation. Except as set forth on Schedule 3(n), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the Company’s Knowledge, threatened against or affecting
the Company or any of its Subsidiaries, the Common Stock or any of the Company’s
Subsidiaries, or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, except as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, which is required to be disclosed
by the Company in its periodic 1934 Act filings. The matters set forth in the
Registration Statement, the General Disclosure Package and the Prospectus,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

(o) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for liens for the benefit of Silicon Valley Bank as disclosed in the
Registration Statement and the Prospectus and other Permitted Liens, which, in
the case of such other Permitted Liens, do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases conforming in all
material respects to the description thereof set forth in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

20



--------------------------------------------------------------------------------

(p) Taxes. The Company and each of its Subsidiaries (i) has made or filed all
U.S. federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(q) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
been no material adverse change and no material adverse development in the
business, assets, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries and there
has not been any material transaction entered into by the Company or the
Subsidiaries (including, without limitation, (i) declaration or payment of any
dividends, (ii) sale of any assets, individually or in the aggregate, in excess
of $500,000 or (iii) any capital expenditures, individually or in the aggregate,
in excess of $250,000, other than transactions in the ordinary course of
business and transactions described in the Registration Statement, the General
Disclosure Package and the Prospectus, as each may be amended or supplemented.
The Company and the Subsidiaries have no material contingent obligations which
are not disclosed in the Company’s consolidated financial statements which are
included in the Registration Statement, the General Disclosure Package and the
Prospectus. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual Knowledge of any fact that would reasonably
lead a creditor to do so. The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Agreement, (x) “Insolvent”
means, with respect to any Person, (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined below), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted, (y) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including, without limitation, “capital leases” in accordance with GAAP (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations

 

21



--------------------------------------------------------------------------------

so evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above, and (z) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

(r) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares, the Adjustment Shares,
the Capacity Shares and the Warrants and reservation for issuance and issuance
of the Common Shares, the Adjustment Shares, the Capacity Shares and the Warrant
Shares) will not (i) result in a violation of its Articles of Incorporation or
Bylaws, any memorandum or articles of association, articles of incorporation,
certificate of formation, bylaws, any certificate of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or the articles of association
or bylaws of the Company or any of its Subsidiaries or (ii) after Complying with
Nasdaq Rule 5250(e)(2), conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries or any of their respective properties is
bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including other foreign, federal and state securities laws
and regulations and the rules and regulations of The NASDAQ Capital Market (the
“Principal Market”) and including all applicable laws of the State of Colorado
and any foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules

 

22



--------------------------------------------------------------------------------

and Regulations. Each description of a contract, document or other agreement in
the Registration Statement and the Prospectus accurately reflects in all
material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and Prospectus or listed in the exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company in accordance with its
terms (except as rights to indemnity and contribution thereunder may be limited
by federal or state securities laws and matter of public policy and except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principle). Neither the
Company nor any of its Subsidiaries nor, to the Company’s Knowledge, any other
party is in default in the observance or performance of any term or obligation
to be performed by it under any such agreement or any other agreement or
instrument to which the Company or its Subsidiaries is a party or by which the
Company or its Subsidiaries or their respective properties or businesses may be
bound, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any such case in which the default or event,
individually or in the aggregate, would have a Material Adverse Effect.

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the “FINRA”) or such additional
steps as may be required under state securities or Blue Sky laws) has been
obtained or made and is in full force and effect.

(u) Conduct of Business. Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under any certificate of designations of
any outstanding series of preferred stock of the Company (if any), its Articles
of Incorporation or Bylaws or their organizational charter or memorandum of
association or articles of incorporation or articles of association or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(v) Intellectual Property. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. Each
of patents owned by the Company or any of its Subsidiaries is listed in the
Registration Statement and the Prospectus. Except as set forth in the
Registration Statement and the Prospectus, none of the Company’s Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
years from the

 

23



--------------------------------------------------------------------------------

date of this Agreement. The Company does not have any Knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others. There is no claim, action or proceeding being made or brought, or to
the Knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights. Neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights. There
are no outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights of the Company that are required to be described in
the Registration Statement, the General Disclosure Package and the Prospectus
and are not described therein in all material respects. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Prospectus and are not described therein in all material
respects. None of the technology employed by the Company and material to the
Company’s business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company’s Knowledge, any of its officers, directors or employees or, to the
Company’s Knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the Registration Statement, the General Disclosure
Package or the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property Rights of any other person or entity. The Company knows of
no material infringement by others of Intellectual Property Rights owned by or
licensed to the Company.

(w) Manipulation of Prices. The Company has not, and to its Knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Agent or other agents with respect to prior offerings which have been disclosed
in the Registration Statement, the General Disclosure Package or the Prospectus,
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) other than the Agent or other agents with
respect to prior offerings, paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.

(x) Investment Company Act. Neither the Company nor any Subsidiary is, and upon
consummation of the sale of the Securities, and for so long any Buyer holds any
Securities, will be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

(y) Internal Accounting Controls.

(i) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are

 

24



--------------------------------------------------------------------------------

executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.

(ii) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the 1934 Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

(z) Industry and Market Data. The statistical, industry-related and
market-related data, if any, included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

(aa) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(bb) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage

 

25



--------------------------------------------------------------------------------

from similar insurers, in each case, as may be necessary to continue its
business at a cost that, individually or in the aggregate, do not or would not
reasonably be expected to have a Material Adverse Effect.

(dd) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended (the “Code”); and each
“pension plan” for which the Company or any Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.

(ee) Employee Relations.

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that its relations with its employees are good. No current
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
current executive officer of the Company or any of its Subsidiaries is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters, except where such violation would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ff) Transactions with Affiliates. Except as otherwise described in Schedule
3(ff), to the Company’s Knowledge, there are no affiliations or associations
between any member of the FINRA and any of the Company’s officers, directors or
5% or greater securityholders, except as set forth in the Registration
Statement. There are no relationships or related-party transactions involving
the Company or any of the Subsidiaries or, to the Knowledge of the Company, any
other person required to be described in the Prospectus which have not been
described in the Registration Statement or the Prospectus, as required.

 

26



--------------------------------------------------------------------------------

(gg) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(hh) Listing; 1934 Act Registration. The Common Stock is listed for trading on
the Principal Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
1934 Act or the quotation of the Common Stock on the Principal Market, and
except as disclosed in Schedule 3(hh), the Company has not received any
notification that the SEC or the Principal Market is contemplating terminating
such registration or quotation. Without limiting the generality of the
foregoing, except as disclosed in Schedule 3(hh), the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no Knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two (2) years prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market. During
the two (2) years prior to the date hereof, (i) trading in the Common Stock has
not been suspended by the SEC or the Principal Market and (ii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

(ii) Contributions; Foreign Corrupt Practices. Neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

27



--------------------------------------------------------------------------------

(jj) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their Affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of shareholders of the Company for purposes of
any applicable shareholder approval provisions, including, without limitation,
Nasdaq Rule 5635. None of the Company, its Subsidiaries, their Affiliates and
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

(kk) Brokerage Fees; Commissions. Except as set forth in any of the Transaction
Documents, the Registration Statement and the Prospectus, neither the Company
nor any of its Subsidiaries is a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company or the Buyers for a brokerage commission, finder’s fee or like payment
in connection with the offering and sale of the Securities. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such claim. The Company acknowledges that it has
engaged WestPark Capital, Inc. as placement agent (the “Agent”) in connection
with the sale of the Securities. Other than the Agent, neither the Company nor
any of its Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.

(ll) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof which
have not been previously obtained or made. All consents, authorizations, orders,
filings and registrations which the Company or any of its Subsidiaries is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances that might prevent the Company or any
of its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

(mm) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144)

 

28



--------------------------------------------------------------------------------

or (iii) to the Knowledge of the Company, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

(nn) Dilutive Effect. The Company understands and acknowledges that the number
of Warrant Shares issuable pursuant to the terms of the Warrants and Adjustment
Shares and Capacity Shares deliverable pursuant to the terms of this Agreement
will increase in certain circumstances. The Company further acknowledges that
its obligation to issue Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants and to deliver the Adjustment
Shares and Capacity shares in accordance with Section 1(g) is, in each case,
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company,
subject to the terms of the Warrants and the other Transaction Documents.

(oo) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of
Securities and each Buyer’s ownership of the Securities. Except as set forth in
the Registration Statement and the Prospectus, the Company does not have any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(pp) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(qq) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(rr) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

29



--------------------------------------------------------------------------------

(ss) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company (i) that none of the Buyers have been asked by
the Company or its Subsidiaries to agree, nor has any Buyer agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that past or future open market or other transactions by any Buyer,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future transactions, may negatively impact the
market price of the Company’s publicly-traded securities; (iii) that any Buyer,
and counter parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock; and (iv) that such Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the period that the value of the Warrant Shares
deliverable with respect to Warrants are being determined and/or the Adjustment
Shares and Capacity Shares deliverable with respect to this Agreement are being
determined and (b) such hedging and/or trading activities (if any) could reduce
the value of the existing shareholders’ equity interests in the Company at and
after the time that the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Warrants or any of
the documents executed in connection herewith.

(tt) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon any Buyer’s request.

(uu) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(vv) Bank Holding Company. Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(ww) SEC Documents; Financial Statements. Except for the Company’s current
report on Form 8-K filed on December 18, 2013, which has been amended by the
amended

 

30



--------------------------------------------------------------------------------

current report on Form 8-K/A filed on August 29, 2014, during the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system other
than annual reports to security holders filed with the SEC as “ARS” filings,
which “ARS” filings conformed in form and substance to the reports filed by the
Company with the SEC. As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with GAAP, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(xx) Lock-Up Agreements. The lock-up agreements (the “Lock-Up Agreements”)
entered into by and between the Company and each of the parties set forth on
Exhibit F-1 attached to the Securities Purchase Agreement (the “February 2015
SPA”) dated as of February 23, 2015 by and among the Company and the investors
listed on the signature pages attached thereto (the “Locked-Up Parties”) in
connection with the transactions contemplated by the February 2015 SPA, are
still in full force and effect, have not been amended or waived, are enforceable
against each of the Locked-Up Parties in accordance with their terms, and no
default under any such Lock-Up Agreement has occurred.

(yy) Securities Escrow Agreement. The Company and the Transfer Agent has
executed and delivered to the Company the Securities Escrow Agreement.

(zz) No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

31



--------------------------------------------------------------------------------

(aaa) Stock Option Plans. Except as disclosed in the Registration Statement or
the Prospectus, each stock option granted by the Company was granted (i) in
accordance with the terms of the applicable stock option plan of the Company and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

(bbb) Indebtedness and Other Contracts.

(i) Neither the Company nor any of its Subsidiaries, except as disclosed in the
Registration Statement and the Prospectus or which is otherwise Permitted
Indebtedness (as defined below), (i) has any outstanding Indebtedness,
individually or in the aggregate, in excess of $100,0000, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. The
Registration Statement and the Prospectus provide a detailed description of the
material terms of any such outstanding Indebtedness.

(ii) As used in this subsection and elsewhere in this Agreement:

(1) “Liens” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries.

(2) “Permitted Indebtedness” means (i) trade payables incurred in the ordinary
course of business consistent with past practice, (ii) Permitted Senior
Indebtedness, (iii) Indebtedness secured by Permitted Liens described in clauses
(iv) and (vi) of the definition of Permitted Liens, (iv) any synthetic lease
obligations, or other obligations which are required to be treated as
Indebtedness under GAAP, but are otherwise operating lease obligations and
(v) letters of credit or bonds entered into in the Company’s ordinary course of
business in an amount not to exceed $100,000 in the aggregate.

(3) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such

 

32



--------------------------------------------------------------------------------

as materialmen’s liens, mechanics’ liens and other similar liens, arising in the
ordinary course of business with respect to a liability that is not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
(iv) Liens (A) upon or in any equipment acquired or held by the Company or any
of its Subsidiaries to secure the purchase price of such equipment or
Indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, (v) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clause (iv) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) Liens arising from judgments, decrees or attachments, (ix) Liens
securing Permitted Senior Indebtedness as in effect on the date hereof.

(4) “Permitted Senior Indebtedness” means Indebtedness incurred pursuant to that
certain Loan and Security Agreement dated as of December 19, 2011 by and among
Real Goods Energy Tech, INC., Real Goods Trading Corporation, Earth Friendly
Energy Group Holdings, LLC, Alteris Renewables, INC., Earth Friendly Energy
Group, LLC, Solar Works, LLC, Alteris RPS, LLC and Alteris ISI, LLC and Silicon
Valley Bank, as such Indebtedness may be refinanced, amended or extended.

(ccc) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

(ddd) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

4. COVENANTS.

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

 

33



--------------------------------------------------------------------------------

(b) Maintenance of Registration Statement.

(i) For so long as any of the Warrants remain outstanding or any Adjustment
Shares or Capacity Shares may be issued to the Buyers, the Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement for the issuance thereunder of the Registrable Securities (as defined
below); provided that, if at any time while any Warrants are outstanding, the
Company shall be ineligible to utilize Form S-3 (or any successor form) for the
purpose of issuance of the Registrable Securities (as defined below) the Company
shall use its reasonable best efforts to promptly amend or supplement the
Registration Statement or, if necessary, file a new registration statement on
such other form as may be necessary to maintain the effectiveness of the
Registration Statement or such other registration statement for this purpose.
For the purpose of this Agreement, “Registrable Securities” means at least the
sum of (i) the number of shares of Common Stock issuable as Adjustment Shares,
Capacity Shares and upon exercise of the Warrants then outstanding (without
taking into account any limitations on the number of Adjustment Shares, Capacity
Shares or limitations on exercise of the Warrants set forth herein or in the
Warrants, including, without limitation, the Maximum Percentage) and (ii) any
shares of capital stock of the Company issued or issuable with respect to the
Common Shares, the Adjustment Shares, the Capacity Shares, the Warrants and/or
the Warrant Shares as a result of any stock split, stock dividend,
recapitalization, exchange, shareholder approval or similar event or adjustment
or otherwise, without regard to any limitations on issuance, conversion or
exercise thereof.

(ii) To the extent the Registration Statement does not, at any time, cover a
sufficient number of shares of Common Stock issuable (x) as Adjustment Shares,
Capacity Shares and upon exercise in full of the Warrants then outstanding
without any regard to any limitation or restriction on the number of Adjustment
Shares, Capacity Shares or limitations on exercise of Warrants set forth
therein, including, without limitation, the Maximum Percentage or (y) pursuant
to Section 1(g) hereof without any regard to any limitation or restriction on
the issuance of Adjustment Shares and/or Capacity Shares set forth herein,
including, without limitation, the Maximum Percentage, the Company shall
promptly amend or supplement the Registration Statement or, if necessary, file a
new registration statement in order to register such number of Warrant Shares
not covered by the Registration Statement.

(iii) If, on any day after the Closing Date, issuances of all of the Registrable
Securities cannot be made upon exercise of the Warrants pursuant to the
Registration Statement (including, without limitation, because of a failure to
keep the Registration Statement effective, failure to file or cause to become
effective any supplements or amendments thereto or other public filings
necessary, failure to disclose such information as is necessary for sales to be
made pursuant to the Registration Statement, a suspension or delisting of the
Common Stock on its principal trading market or exchange, failure to register or
list a sufficient number of shares of Common Stock, or ineligibility to issue
such Registrable Securities under the Registration Statement pursuant to General
Instruction I.B.4.) (a “Maintenance Failure”) then, as partial relief for the
damages to any holder of Securities (an “Investor”) by reason of any such delay
in or reduction of its ability to receive Registrable Securities upon exercise
of the Warrants (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each Investor an amount
in cash equal to one percent (1.0%) of the aggregate Purchase Price of such
Investor’s Securities on each of the following dates: (i) the initial day of a

 

34



--------------------------------------------------------------------------------

Maintenance Failure; and (ii) on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty (30) days) after the initial day after a
Maintenance Failure until such Maintenance Failure is cured. The Company shall
also pay the reasonable fees of legal counsel of such Investor to enforce the
provisions hereof. The payments to which an Investor shall be entitled pursuant
to this Section 4(b) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the initial day of a Maintenance
Failure, as applicable, and thereafter on the earlier of (I) the thirtieth
(30th) day after the event or failure giving rise to the Registration Delay
Payments has occurred and (II) the third (3rd) Business Day after the event or
failure giving rise to the Registration Delay Payments is cured. In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in full.

(c) Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing, the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, for working capital purposes and/or
for any scheduled repayment of any outstanding Permitted Senior Indebtedness,
but not for the redemption or repurchase of any of its or its Subsidiaries’
equity securities.

(e) Listing. The Company shall promptly secure the listing of all of the Common
Shares, Adjustment Shares, Capacity Shares and Warrant Shares upon each
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed, including the Principal Market (subject to official
notice of issuance) and shall use its reasonable best efforts to maintain, in
accordance with the Transaction Documents, the listing of all Common Shares,
Adjustment Shares, Capacity Shares and Warrant Shares, from time to time
deliverable or issuable, as applicable, under the terms of the Transaction
Documents. The Company shall maintain the authorization for quotation of the
Common Stock, on the Principal Market, or if such authorization is not able to
be maintained, on another Eligible Market (as defined in the Warrants). Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

(f) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to

 

35



--------------------------------------------------------------------------------

the date of this Agreement) for all costs and expenses incurred in connection
with the transactions contemplated by the Transaction Documents (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), without the prior written approval of
the Company, in an amount not to exceed $40,000, which amount, at the option of
such Buyer, may be withheld by such Buyer from its Purchase Price at the Closing
to the extent not previously reimbursed by the Company. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees or commissions payable to the Agent.

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Investor in connection with a bona fide margin
agreement or other bona fide loan or financing arrangement that is secured by
the Securities. Such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting such
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document. The Company hereby agrees, subject to
applicable securities laws, to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

(h) Disclosure of Transactions and Other Material Information. The Company shall
(i) on or before 9:00 a.m., New York City time, on June 26, 2015, issue a press
release reasonably acceptable to the Buyers describing the terms of the
transactions contemplated by the Transaction Documents (the “Press Release”) and
(ii) on or before 12:00 p.m., New York City time, on June 26, 2015 file a
Current Report on Form 8-K reasonably acceptable to the Buyers describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of Warrants and the
form of the Securities Escrow Agreement) as exhibits to such filing (including
all attachments), the “8-K Filing”). As of immediately following the issuance of
the Press Release, no Buyer shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, Affiliates or agents, that is not
disclosed in the Press Release or in prior filings with the SEC. In addition,
effective upon the issuance of the Press Release, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, Affiliates, employees or agents,
on the one hand, and any of the Buyers or any of their Affiliates, on the other
hand, shall terminate. The Company understands and confirms that each of the
Buyers will rely on the foregoing in effecting transactions in securities of the
Company. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees, Affiliates and
agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the Press Release without the express prior written consent of such Buyer. If a
Buyer has, or believes it has, received any such material, nonpublic information
regarding the

 

36



--------------------------------------------------------------------------------

Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, employees, Affiliates or agents, it
may provide the Company with written notice thereof in which case the Company
shall, within two (2) Trading Days (as defined in the Warrants) of receipt of
such notice, make public disclosure of such material, nonpublic information. In
the event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
Affiliates and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
Affiliates or agents. No Buyer shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
Affiliates or agents for any such disclosure. To the extent the Company or any
of its or their respective officers, directors, employees, Affiliates or agents
delivers any material, non-public information to a Buyer without such Buyer’s
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality to the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, Affiliates or agents with
respect to, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, Affiliates or agents not to trade on
the basis of, such material, non-public information. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated by the Transaction Documents; provided, however, that the Company
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the Press Release and 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company’s securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
Affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise other than in connection with the Registration Statement
unless such disclosure is required by law, regulation or any Eligible Market on
which the Company’s securities are then listed or quoted.

(i) Additional Warrants; Variable Securities. So long as any Buyer beneficially
owns any Securities, the Company will not issue any Warrants other than to the
Buyers as contemplated hereby. Until the two (2) year anniversary of the Closing
Date, the Company shall not, without the prior written consent of the Required
Holders, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Exercise
Price (as defined in the Warrants) with respect to the Common Stock into which
any Warrant is exercisable. Notwithstanding the foregoing, the Company may issue
shares of Common Stock upon conversion of Options and Convertible Securities
which are outstanding on the day immediately preceding the date hereof; provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the date hereof without the prior written
consent of the Required Holders; provided, further, that the Company shall be
permitted to effect an Option repricing with respect to employee options under
its existing Long-Term Incentive Plan as in effect on the date hereof.

 

37



--------------------------------------------------------------------------------

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Warrants.

(k) Reservation of Shares. So long as any Buyer owns any Warrants, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the number of shares of Common Stock
issuable upon exercise of the Warrants then outstanding (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants, including, without limitation, the Maximum Percentage) (the “Required
Reserve Amount”). So long as any Buyer owns any Securities, the Company shall
take all action necessary to at all times have authorized, and reserved for
issuance the Required Reserve Amount. If at any time the number of shares of
Common Stock authorized and reserved for issuance is not sufficient to meet the
Required Reserve Amount, then, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of shareholders to
authorize additional shares to meet the Company’s obligations under
Section 3(e), in the case of an insufficient number of authorized shares, obtain
shareholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserve Amount. Upon any increase in the
number of authorized or unreserved shares of Common Stock of the Company
following the date hereof, the Company shall use such increased number of
authorized shares to satisfy its obligations to keep the Required Reserve Amount
of shares reserved for the Securities before reserving or using shares for any
other purpose. The initial number of shares of Common Stock reserved for
exercise of the Warrants and each increase in the number of shares so reserved
shall be allocated pro rata among the Purchasers, based on the number of shares
of Common Stock issuable upon exercise of the Warrants (without regard to any
limitations in exercise, including, without limitation, the Maximum Percentage)
issued to each Purchaser on the Closing Date (the “Authorized Share
Allocation”). In the event that a Purchaser shall sell or otherwise transfer any
of its Warrants, each transferee shall be allocated a pro rata portion of such
holder’s Authorized Share Allocation. Any shares of Common Stock reserved and
allocated to any Person which ceases to hold any Warrants shall be allocated to
the holders of the remaining Warrants, pro rata based on the shares of Common
Stock issuable upon exercise of the Warrants then held by such holders (without
regard to any limitations on the exercise of the Warrants).

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(m) Securities Escrow Agreement. The Company shall not amend or waive any
provision of the Securities Escrow Agreement and shall enforce the provisions of
the Securities Escrow Agreement in accordance with its terms. If the Transfer
Agent breaches any provision

 

38



--------------------------------------------------------------------------------

of the Securities Escrow Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of the Securities Escrow
Agreement in accordance with the terms thereof. In addition, if the Company
receives any notice from the Transfer Agent pursuant to the Securities Escrow
Agreement, the Company shall promptly, but in no event later than two
(2) Business Days, deliver a copy of such notice to each Buyer.

(n) Additional Issuances of Securities.

(i) For purposes of this Section 4(n), the following definitions shall apply.

(1) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or
consultant for services provided to the Company.

(2) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(3) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(4) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided, however, that no more than an
aggregate of 150,000 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction after the date hereof)
shares of Common Stock are issued or issuable to consultants hereunder as
Excluded Securities, (ii) upon exercise of any Warrants and the warrants issued
to the Agent by the Company as compensation for the transactions contemplated
hereby (the “Agent Warrants”); provided, that the terms of such Warrants and
Agent Warrants are not amended, modified or changed on or after the date hereof
without the prior written consent of the Required Holders, (iii) upon conversion
or exercise of any Options or Convertible Securities which are outstanding on
the day immediately preceding the date hereof; provided, that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the date hereof; provided, further, that the Company shall be permitted to
amend, modify or change the terms of such Options or Convertible Securities so
long any such amendment, modification or change does not, individually or in the
aggregate, result in an issuance or potential issuance of a number of additional
shares of Common Stock that would cause the Maximum Adjustment Shares Limit to
be exceeded; provided, further, that shares of Common Stock issued with respect
to those certain warrants issued to the Retail Investors (as defined in the
February 2015 SPA) on February 27, 2015 shall be deemed Excluded Securities
hereunder only so long as the Company does not offer terms to such Retail
Investors for the issuance on any such shares of Common Stock that are more
favorable than any terms offered to the Buyers under the February 2015 SPA (a
“February 2015 Buyer”) with respect to their Series A Warrants and Series C
Warrants (each as defined in the February 2015 SPA) as set forth in those
certain Exchange

 

39



--------------------------------------------------------------------------------

Agreements, each dated as of June 25, 2015, by and between the Company and such
February 2015 Buyer; (iv) to vendors or consultants for services rendered to the
Company; provided, however, that no more than an aggregate of 100,000 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the date hereof) shares of Common
Stock are issued or issuable to vendors or consultants hereunder as Excluded
Securities; (v) to Silicon Valley Bank in connection with extending the maturity
date of the indebtedness evidenced by that certain Loan and Security Agreement
dated as of December 19, 2011 by and among Real Goods Energy Tech, INC., Real
Goods Trading Corporation, Earth Friendly Energy Group Holdings, LLC, Alteris
Renewables, INC., Earth Friendly Energy Group, LLC, Solar Works, LLC, Alteris
RPS, LLC and Alteris ISI, LLC and Silicon Valley Bank; provided, however, that
no more than an aggregate of 100,000 (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction after the date
hereof) shares of Common Stock are issued or issuable to the senior lender under
such indebtedness hereunder as Excluded Securities; (vi) as Adjustment Shares
and/or Capacity Shares to the Buyers pursuant terms of this Agreement or to the
Retail Investors (as defined in Section 1(b)) on the Closing Date pursuant to
the terms of the Prospectus; and (vii) pursuant to that certain Riverside
Conversion Agreement; provided, that the terms of the Riverside Conversion
Agreement are not amended, modified or changed on or after the date hereof.

(5) “Maximum Additional Share Limit” means a number of shares of Common Stock
not in excess of an aggregate of 250,000 additional shares of Common Stock (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the date hereof) which additional
shares are issued or issuable, individually or in the aggregate, solely as a
result of an amendment, modification or change to the terms of Options or
Convertible Securities outstanding on the date hereof, or solely for purposes of
Section 4(o) of the February 2015 SPA, outstanding on February 23, 2015.

(6) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(7) “Riverside Conversion Agreement” dated as of June 23, 2015, by and between
the Company and Riverside Fund III, L.P.

(ii) (A) The Company shall not from the date hereof until the sixtieth
(60th) day following the date hereof, (the “Trigger Date”) (x) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”) or be
party to any solicitations, negotiations or discussions with regard to foregoing
or (y) grant any registration rights to any Person that can be exercised prior
to such date other than registration rights included in agreements disclosed in
the SEC Documents provided that the terms of such agreements are not amended,
modified or changed on or after the date hereof without the prior written
consent of the Required Holders.

 

40



--------------------------------------------------------------------------------

(B) In addition to the foregoing, until the two (2) year anniversary of the
Closing Date, the Company shall not, without the prior written consent of the
Required Holders, directly or indirectly, issue any of its or its Subsidiaries’
securities in respect of, including, without limitation, as an amendment to or
in exchange for, any existing Indebtedness or existing securities, including,
without limitation, any warrants, Options or Convertible Securities, of the
Company without obtaining the prior written consent of the Required Holders.
Notwithstanding the foregoing, the Company may issue shares of Common Stock upon
conversion of Options and Convertible Securities which are outstanding on the
day immediately preceding the date hereof; provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the date hereof without the prior written consent of the Required Holders;
provided, further, that the Company shall be permitted to amend, modify or
change the terms of such Options or Convertible Securities so long any such
amendment, modification or change does not, individually or in the aggregate,
result in an issuance of or potential issuance of a number of additional shares
of Common Stock that would cause the Maximum Adjustment Shares Limit to be
exceeded; provided, further, that the Company shall be permitted to effect an
Option repricing with respect to employee options under its existing Long-Term
Incentive Plan as in effect on the date hereof.

(iii) From the Trigger Date until the two (2) year anniversary of the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this
Section 4(n)(iii).

(1) The Company shall deliver to each Buyer whose aggregate Purchase Price
equals at least $1,000,000 (a “Qualifying Buyer”) an irrevocable written notice
to the contact information as is set forth opposite such Qualifying Buyer’s name
in column (2a) of the Schedule of Buyers attached hereto (the “Offer Notice”) of
any proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities,
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with such Qualifying Buyers at least
ten percent (10%) of the Offered Securities, allocated among such Qualifying
Buyers (a) based on such Qualifying Buyer’s pro rata portion of the number of
shares of Common Stock issuable upon exercise in full of the Warrants (without
regard to any limitations on exercise) purchased hereunder (the “Basic Amount”)
and (b) with respect to each Qualifying Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Qualifying Buyers as such Qualifying Buyer shall indicate
it will purchase or acquire should the other Qualifying Buyers subscribe for
less than their Basic Amounts (the “Undersubscription Amount”), which process
shall be repeated until the Qualifying Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.

 

41



--------------------------------------------------------------------------------

(2) To accept an Offer, in whole or in part, such Qualifying Buyer must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Qualifying Buyer’s receipt of the Offer Notice (the “Offer Period”),
setting forth the portion of such Qualifying Buyer’s Basic Amount that such
Qualifying Buyer elects to purchase and, if such Qualifying Buyer shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Qualifying Buyer elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Qualifying Buyers are
less than the total of all of the Basic Amounts, then each Qualifying Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Qualifying Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Qualifying Buyer
bears to the total Basic Amounts of all Qualifying Buyers that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary. Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Qualifying Buyers a new Offer Notice and the Offer Period
shall expire on the third (3rd) Business Day after such Qualifying Buyer’s
receipt of such new Offer Notice.

(3) The Company shall have five (5) Business Days after the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Qualifying Buyers (the “Refused Securities”) pursuant to a definitive agreement
(the “Subsequent Placement Agreement”), but only to the offerees described in
the Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which,
if required to ensure that the Qualifying Buyers will not be in possession of
material non-public information, shall be filed with the SEC on a Current Report
on Form 8-K with such Subsequent Placement Agreement and, as so required, any
documents contemplated therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Qualifying Buyer may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Qualifying
Buyer elected to purchase pursuant to Section 4(n)(iii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number

 

42



--------------------------------------------------------------------------------

or amount of Offered Securities the Company actually proposes to issue, sell or
exchange (including Offered Securities to be issued or sold to Qualifying Buyers
pursuant to Section 4(n)(iii)(3) above prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Qualifying Buyer so elects to reduce the number or amount of
Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Qualifying Buyers in accordance with Section 4(n)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Qualifying Buyers shall acquire from the Company,
and the Company shall issue to the Qualifying Buyers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4(n)(iii)(4) above if the Qualifying Buyers have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Qualifying
Buyers of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Qualifying Buyers of a purchase
agreement relating to such Offered Securities in the form executed by all of the
purchasers of the Refused Securities.

(6) Any Offered Securities not acquired by the Qualifying Buyers or other
persons in accordance with Section 4(n)(iii)(3) above may not be issued, sold or
exchanged until they are again offered to the Qualifying Buyers under the
procedures specified in this Agreement.

(7) The Company and the Qualifying Buyers agree that if any Qualifying Buyer
elects to participate in the Offer, (x) neither the Subsequent Placement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Qualifying Buyer shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Qualifying Buyer prior to such Subsequent Placement and (y) the Qualifying
Buyers shall be entitled to the same registration rights provided to the other
investors in the Subsequent Placement.

(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Qualifying Buyers, the Company shall either confirm
in writing to the Qualifying Buyers that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Qualifying Buyers will not be in possession of material non-public information,
by the tenth (10th) Business Day following delivery of the Offer Notice. If by
the tenth (10th) Business Day following delivery of the Offer Notice no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by the Qualifying Buyers, such transaction shall be deemed to have been
abandoned and the Qualifying Buyers shall not be deemed to be in possession of
any material, non-public information with respect to the Company. Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Qualifying Buyer with another Offer
Notice and each

 

43



--------------------------------------------------------------------------------

Qualifying Buyer will again have the right of participation set forth in this
Section 4(n)(iii). The Company shall not be permitted to deliver more than one
such Offer Notice to the Qualifying Buyers in any 30 day period (other than the
Offer Notices contemplated by the last sentence of Section 4(n)(iii)(2) of this
Agreement).

(iv) The restrictions contained in subsections (ii) and (iii) of this
Section 4(n) shall not apply in connection with the issuance of any Excluded
Securities.

(v) The right of participation set forth in Section 4(o)(iii) of the February
2015 SPA is hereby extended until the two (2) year anniversary of the Closing of
the transactions set forth in this Agreement and the defined term “Excluded
Securities” set forth therein shall be modified to allow the Company to amend,
modify or change the terms of Options or Convertible Securities so long any such
amendment, modification or change does not, individually or in the aggregate,
result in an issuance or potential issuance of a number of additional shares of
Common Stock that would cause the Maximum Adjustment Shares Limit to be
exceeded.

(o) Warrant Share Characteristics. If Warrant Shares are issued upon exercise of
the Warrants in a Cashless Exercise (as defined in the Warrants), the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the 1933 Act,
the Warrant Shares shall take on the registered characteristics of the Warrants
with respect to which such Warrant Shares are being issued, and the holding
period of such Warrants may be tacked on to the holding period of the Warrant
Shares. The Company agrees not to take any position contrary to this
Section 4(o) for purposes of Section 3(a)(9) or Rule 144 of the 1933 Act.

(p) Reporting Status. Until the date on which the Buyers shall have sold all of
the Common Shares, Adjustment Shares, Capacity Shares and Warrant Shares and
none of the Warrants are outstanding (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, provided, that for the purposes of this Agreement, a report shall not be
considered untimely solely because it is filed after such report’s due date, so
long as it is filed within the time periods set forth in Rule 12b-25 of the 1934
Act (“Rule 12b-25”). Further, until such date, the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination, and the Company shall take all commercially
reasonable actions necessary to maintain its eligibility to issue Securities to
the Buyers on Form S-3.

(q) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or

 

44



--------------------------------------------------------------------------------

reduction of its ability to sell the Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each such holder an amount in cash equal to one percent (1.0%) of
the aggregate Purchase Price of such Investor’s Securities on the day of a
Public Information Failure and on every thirtieth day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (i) the date
such Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144. The payments to which a
holder shall be entitled pursuant to this Section 4(q) are referred to herein as
“Public Information Failure Payments.” Public Information Failure Payments shall
be paid on the earlier of (I) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Notwithstanding the foregoing, no payment shall be
required if the Company fails to satisfy the current public information
requirement set forth in Rule 144(c) during the grace period provided by Rule
12b-25, so long as the Company makes the applicable filing within the time
periods set forth in Rule 12b-25.

(r) Closing Documents. On or prior to twenty-five (25) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent, in a form acceptable to the Buyers (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at DTC, registered in the name of each
Buyer or its respective nominee(s), for the Warrant Shares issued pursuant to
the terms of the Transaction Documents in such amounts as specified from time to
time by each Buyer to the Company upon exercise of the Warrants. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b) will be given by the Company to
the Transfer Agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to each Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a

 

45



--------------------------------------------------------------------------------

breach or threatened breach by the Company of the provisions of this Section 5,
that each Buyer shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue, sell and deliver the Common
Shares and the related Adjustment Shares, Capacity Shares and Warrants to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed this Agreement and each other Transaction
Document to be executed by such Buyer, and delivered the same to the Company.

(b) Such Buyer shall have delivered its Purchase Price to the Company (less, in
the case of the Lead Investor, the amounts withheld pursuant to Section 4(f))
for the Common Shares and the related Adjustment Shares, Capacity Shares and
Warrants being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to an escrow account established by the
Company and the Placement Agent with Signature Bank (or such other bank mutually
agreed to by the Company and the Agent), as escrow agent, in accordance with the
Company’s written wire instructions, which funds shall be subject to the terms
and conditions of such escrow.

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such specified date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Adjustment Shares, Capacity Shares and Warrants at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

(a) The Company shall have duly executed and delivered to such Buyer, each of
the following to which it is a party: (i) each of the Transaction Documents,
(ii) the Common Shares (allocated in such amounts as such Buyer shall request),
being purchased by such Buyer at the Closing pursuant to this Agreement and
(iii) the Warrants (allocated in such amounts as such Buyer shall request) being
purchased by such Buyer at the Closing pursuant to this Agreement, being
purchased by such Buyer at the Closing pursuant to this Agreement.

 

46



--------------------------------------------------------------------------------

(b) Such Buyer shall have received the opinions of Brownstein Hyatt Farber
Schreck, LLP, the Company’s outside counsel, dated as of the Closing Date, in a
form acceptable to such Buyer.

(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in a form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Transfer Agent.

(d) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company in its jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction or
a bring down of such good standing from Corporation Service Company, as of a
date within ten (10) days before the Closing Date.

(e) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business or a bring down of such good standing from Corporation
Service Company, as of a date within ten (10) days of the Closing Date.

(f) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation of the Company and each of its Subsidiaries as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10) days of
the Closing Date.

(g) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company’s and each of
its Subsidiaries’ Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Closing, in the form attached hereto as Exhibit D.

(h) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by

 

47



--------------------------------------------------------------------------------

materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such specified date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. Such Buyer
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit E.

(i) The Company shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of a date
within five (5) days before the Closing Date.

(j) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market, other than as disclosed in the Registration Statement and
Prospectus Supplement.

(k) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities and the
transactions contemplated by the Transaction Documents and all payments
thereunder.

(l) The Registration Statement shall be effective and available for the issuance
and sale of the Securities hereunder and the Company shall have delivered to
such Buyer the Prospectus and the Prospectus Supplement as required thereunder.

(m) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(n) The Securities Escrow Agreement shall have been executed and delivered to
such Buyer by the Company and the Transfer Agent.

(o) The Company shall have issued the Maximum Additional Shares in escrow in the
name of the Transfer Agent in accordance with the terms of the Securities Escrow
Agreement.

(p) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above

 

48



--------------------------------------------------------------------------------

(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the Lead Investor or its designee(s), as
applicable, for the expenses described in Section 4(f) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining

 

49



--------------------------------------------------------------------------------

provisions of this Agreement so long as this Agreement as so modified continues
to express, without material change, the original intentions of the parties as
to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders who were issued on the Closing
Date 55% of the Common Shares and shall include the Lead Investor (the “Required
Holders”). Any amendment or waiver effected in accordance with, and any
amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on each Buyer and holders of Securities of the
Company as applicable. No such amendment shall be effective to the extent that
it applies to less than all of the Buyers of Securities. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration (other than the reimbursement of legal fees) also is offered to
all of the parties to the Transaction Documents, the holders of Common Shares
and holders of the Warrants. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail address for
such communications shall be:

If to the Company:

 

Real Goods Solar, Inc.

833 West South Boulder Road,

Louisville, CO 80027

Telephone: (303) 222-8541 Facsimile: 1-877-835-4834 E-mail:
Dennis.Lacey@rgsenergy.com Attention: Dennis Lacey

 

50



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Telephone: (303) 223-1100 Facsimile: (303) 223-1111 E-mail: KMacdonald@BHFS.com
Attention: Kristin M. Macdonald

If to the Transfer Agent:

Computershare Trust Company, N.A.

P.O. Box 30170

College Station, TX 77842-3170

Telephone:    (800) 962 -4284

Facsimile:                      

Attention: Agent

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telephone:
(212) 756-2000 Facsimile: (212) 593-5955 Attention: Eleazer N. Klein, Esq.
E-mail: eleazer.klein@srz.com

or to such other address, facsimile number and/or email-address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

51



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants). A Buyer may assign some or
all of its rights hereunder without the consent of the Company, in which event
such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or

 

52



--------------------------------------------------------------------------------

any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company, pursuant
to the transactions contemplated by the Transaction Documents; provided,
however, that the Company shall not shall be liable in any such case solely to
the extent that any such loss, claim, damage, expense or liability arises out of
or is based upon an untrue statement or alleged untrue statement in, or omission
or alleged omission from any Preliminary Prospectus, any Registration Statement
or the Prospectus, or any Issuer Free Writing Prospectus made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Buyer specifically for use therein. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Investors holding
at least a majority of the Registrable Securities. The Indemnitee shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Indemnified Liabilities by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The indemnifying party shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

 

53



--------------------------------------------------------------------------------

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

(v) Notwithstanding the forgoing, under no circumstances shall the Company or
its Subsidiaries, or their respective directors, officers, employees,
consultants, agents or representatives, be responsible or liable for, and no
Indemnitee shall be entitled to seek any consequential damages.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or

 

54



--------------------------------------------------------------------------------

any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges, and each Buyer confirms, that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: REAL GOODS SOLAR, INC. By:

 

Name: Dennis Lacey Title: Chief Executive Officer

 

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

By: [Lead Investor] By:

 

Name: Title:

 

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

By: [Other Buyer] By:

 

Name: Title:

 

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)   (2)   (2a)   (3)     (4)     (5)     (6)     (7)  

Buyer

  Address, E-mail,
Facsimile Number and
Telephone Number   Email and Telephone
Number for Offer
Notices   Number of
Common
Shares     Number of
Capacity
Shares     Number of
Warrant
Shares     Purchase
Price     Legal Representative’s
Address and Facsimile
Number  

[Lead Investor]

        [    }        [    }        [    }        [    }        [    }   

[Other Buyers]

        [    }        [    }        [    }        [    }        [    }   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A Form of Series F Warrant Exhibit B Form of Securities Escrow Agreement
Exhibit C Form of Capacity Notice Exhibit D Form of Secretary’s Certificate
Exhibit E Form of Officers Certificate

SCHEDULES

 

Schedule I List of General Use Free Writing Prospectus Schedule 3(c) Significant
Subsidiaries Schedule 3(f) Equity Capitalization Schedule 3(n) Absence of
Litigation Schedule 3(ff) Transactions with Affiliates Schedule 3(hh) Listing;
1934 Act Registration



--------------------------------------------------------------------------------

EXHIBIT A

CAPACITY NOTICE

TO BE EXECUTED BY THE HOLDER TO RECEIVE CAPACITY SHARES

REAL GOODS SOLAR, INC.

The undersigned holder hereby exercises the right to receive                  of
the shares of Class A Common Stock, par value $0.0001 per share (“Capacity
Shares”) of Real Goods Solar, Inc., a Colorado corporation (the “Company”) and
hereby directs the Company to deliver to the undersigned such number of Capacity
Shares, in each case, in accordance with the terms of that certain Securities
Purchase Agreement dated as of June 26, 2015, by and between the Company and the
Buyers listed on the signature page attached thereto.

 

Date:                  ,         

 

Name of Registered Holder By:

 

Name: Title: DWAC Instructions:

 

 

 

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Capacity Notice and hereby directs
Computershare Trust Company, N.A. to issue, deliver and transfer the above
indicated number of shares of Common Stock.

 

COMPUTERSHARE TRUST COMPANY, N.A. By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

List of General Use Free Writing Prospectus

None



--------------------------------------------------------------------------------

SCHEDULE 3(c)

Significant Subsidiaries

Elemental Energy, LLC

Real Goods Energy Tech, Inc.

RGS Financing, Inc.

Real Goods Solar, Inc. - Mercury Energy, Inc.

Real Goods Solar, Inc. – Mercury Solar

Alteris Renewables, Inc.

Sunetric Management, LLC



--------------------------------------------------------------------------------

SCHEDULE 3(f)(ii)

Equity Capitalization

Warrant to issued 203,704 shares of Class A Common Stock issued to Silicon
Valley Bank dated November 19, 2014.



--------------------------------------------------------------------------------

SCHEDULE 3(n)

Absence of Litigation

The Company has previously disclosed that it and certain officers and directors
are parties to three consolidated lawsuits currently pending in the Southern
District of New York arising out of the Company’s July 9, 2014 PIPE
offering. The court ordered the parties to participate in a settlement
conference on June 22, 2015. As a result of the settlement conference, the
Company and the officers and directors resolved in principal the claims asserted
by certain of the plaintiffs. The Company currently expects that its exposure
will be capped at the retention of its Officers and Directors Insurance Policy
($500,000) and an adjustment in the strike price of the warrants issued in the
PIPE offering.

The Company recently received a letter from the owner of a large photovoltaic
system built by the Company’s commercial division in 2012 is claiming that the
system has significant defects and proposing to conduct repairs estimated to
cost of $1.7-$1.8 million. Based on the information currently available, the
Company believes that the repairs proposed by the owner are excessive. The
Company has accrued a warranty liability of $330,000, which it believes is a
more reasonable estimate of the cost of any remediation. The Company intends to
aggressively pursue this matter to determine what, if any, repairs are needed to
the system and how they can be done in the most cost-effective manner.



--------------------------------------------------------------------------------

SCHEDULE 3(ff)

Transactions with Affiliates

Columbia Acorn Fund is affiliated with Columbia Management Investment
Distributors, Inc., member FINRA.



--------------------------------------------------------------------------------

SCHEDULE 3(hh)

Listing; 1934 Act Registration

On April 14, 2015, the Company received a letter from NASDAQ notifying the
Company that it is no longer in compliance with NASDAQ Listing Rule 5550(b)(2)
because the minimum Market Value of Listed Securities (MVLS) of the Company’s
Class A common stock had fallen below $35 million for the 30 business day period
between February 24, 2015 and April 13, 2015, and describing a timetable for
bringing the Company into compliance with that rule. The Company disclosed this
notification on a Form 8-K filed on April 16, 2015.